DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2020 has been entered.
 
Status of Claims
Claims 1-3, 5-10, 12-22 are pending; of which claims 1-3, 5-10, 12-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest each and every claimed limitation of the current invention as amended by the applicant, especially the limitations of receiving a request “wherein the request includes a user identifier for a user”, “comparing… the user identifier with entries in a subscriber database of the ISP”, “responsive to a second determination that the user identifier does not correspond to any of the entries in the subscriber database… transmitting… a message to equipment of the host regarding the request”, and “responsive 
The nearest prior art of record, Cloutier (PGPUB 2013/0210379), teaches identifying a request from equipment of a requesting user for authentication to access a wireless network (paragraph 6, 33), wherein the request includes the identifier of a client device (paragraph 7, 33), comparing the identifier with entries in a registry of an ISP (paragraph 34-37), responsive to a determination that the identifier corresponds to an entry in the data, facilitating access to the wireless network via the access point without the equipment of the requesting user providing a predetermined network key, password, pass phrase, or combination thereof (paragraph 33), and transmitting a message to equipment of the host associated with the access point regarding the request, wherein the message requests access to the wireless network by the requesting user (paragraph 45).
However, Cloutier does not explicitly teach nor fairly suggest wherein the identifier is a user identifier for the requesting user, wherein the identifier is not registered in a user profile of the host associated with the access point as a user permitted/denied access to the access point, transmitting the request message responsive to a determination that the identifier does not correspond to an entry in a subscriber database of the ISP, and, responsive to receiving approval of the request from equipment of the host, updating the user profile to include the user identifier as a user permitted access to the access point.
Esteve Balducci et al (PGPUB 2010/0306827) teaches wherein a request for access includes a user identifier (paragraph 27, 37-38), comparing the identifier with entries in a subscriber database of a service provider (paragraph 13, 47), responsive to a determination that the identifier corresponds to an entry in the subscriber database, facilitating access to the network via the access point (paragraph 47-48), and responsive to a determination that the identifier does not correspond to any of the entries in the subscriber database, based on the comparing, transmitting a message to equipment of the host 
However, Esteve Balducci does not explicitly teach nor fairly suggest wherein the user identifier for the requesting user is not registered in a user profile of the host associated with the access point as a user permitted/denied access to the access point, and updating the user profile of the host associated with the access point to include the user identifier as a user permitted access to the access point.
Sposato et al (PGPUB 2013/0111554) teaches wherein a user profile of a host is maintained in a storage module of a service provider remote from an access point (paragraph 14, 21-22), transmitting a message to equipment of the host associated with the access point regarding a request, wherein the message requests access to a wireless network by a requesting user (paragraph 20, 26, 30-31), and, responsive to receiving approval of the request from the equipment of the host, updating a user profile of the host to include a device identifier as a device permitted access to the access point (paragraph 32).
However, Sposato does not explicitly teach nor fairly suggest wherein the user identifier for the requesting user is not registered in a user profile of the host associated with the access point as a user permitted/denied access to the access point, and updating the user profile of the host associated with the access point to include the user identifier as a user permitted access to the access point.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814.  The examiner can normally be reached on 9:00AM-5:30PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491